Citation Nr: 1446517	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine and/or cervical radiculopathy of the left upper extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to a rating in excess of 30 percent for cervical radiculopathy of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In this regard, the July 2010 rating decision granted service connection for PTSD with an initial evaluation of 10 percent, effective November 9, 2009; granted an increased rating of 30 percent for cervical radiculopathy of the left upper extremity, effective July 27, 2009; denied a rating in excess of 10 percent for marginal spurs at neural foramina of C6-7 and C5-6; and denied service connection for avascular necrosis.  Subsequently, in August 2010, the Veteran entered a notice of disagreement in regard to the propriety of the ratings assigned for PTSD and cervical radiculopathy of the left upper extremity, and the denial of service connection for avascular necrosis.

The October 2010 rating decision granted service connection for degenerative disc disease of the lumbar spine with an initial evaluation of 10 percent, effective November 9, 2009; recharacterized the Veteran's cervical spine disability as degenerative disc disease of the cervical spine and continued the 10 percent rating; denied service connection for osteoarthritis of the left wrist; and denied entitlement to a total disability rating based on individual unemployabilty (TDIU).  In February 2011, the Veteran entered a notice of disagreement in regard to the propriety of the ratings assigned for his cervical and lumbar spine disabilities, and the denial of service connection for a left wrist disorder.

Thereafter, in June 2011, a statement of the case addressing the issues of entitlement to increased ratings for PTSD, cervical radiculopathy of the left upper extremity, cervical spine degenerative disc disease, and lumbar spine degenerative disc disease, and entitlement to service connection for avascular necrosis and a left wrist disorder.  In July 2011, the Veteran submitted a timely substantive appeal with regard to the issues of entitlement to increased ratings for cervical radiculopathy of the left upper extremity and cervical spine degenerative disc disease, and entitlement to service connection for a left wrist disorder.  In August 2011, he submitted a timely substantive appeal with regard to the issue of entitlement to a higher initial rating for PTSD.  However, as the Veteran did not submit a timely substantive appeal with regard to the issues of entitlement to a higher initial rating for lumbar spine degenerative disc disease and entitlement to service connection for avascular necrosis, such issues have not been perfected for appeal and are not properly before the Board.

In June 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  During this hearing, the Veteran waived of Agency of Original Jurisdiction (AOJ) consideration of all evidence received since the issuance of the June 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

During the June 2014 Board hearing, the Veteran testified that his cervical spine disability caused him to experience headaches "all the time."  The Board has interpreted this as a claim for service connection for headaches as secondary to his service-connected cervical spine disability.  Also, in August 2014 correspondence, the Veteran stated that one of the issues upon which he submitted a notice of disagreement, entitlement to a higher initial rating for degenerative disc disease of the lumbar spine was not discussed during his Board hearing and wished to know how this would be handled.  The Board again advises the Veteran that, as discussed previously, such issue was not perfected for appeal and the Board has no jurisdiction over it.  However, the Board finds that such statement may be construed as a claim for an increased rating for such disability.  Therefore, as the AOJ has not yet adjudicated such claims, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to increased ratings for PTSD and degenerative disc disease of the cervical spine, and entitlement to service connection for a left wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire appeal period, the Veteran's cervical radiculopathy of the left upper extremity is manifested by no more than moderate incomplete paralysis of the ulnar nerve due to subjective sensory changes and some decrease in reflexes and grip strength, but without more severe symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for cervical radiculopathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Codes (DCs) 8511, 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  Significantly, the Veteran has identified three private providers.  Specifically, in a November 2009 "Authorization and Consent to Release Information to the Department of Veterans Affairs" VA Form 21-4142, the Veteran reported treatment at Bon Secours St. Francis Hospital, James Island Medical Care, and Health One.  Records from James Island Medical Care and Roper St. Francis Healthcare, which are part of the same affiliation, dated September 2004 to June 2013 have been obtained, with the most recent records obtained in August 2014.  Records from Health One have not been obtained.  VA most recently requested these records in August 2013 and, later that month, the private provider requested an updated authorization form specific to "Ohio Health Riverside Methodist Hospital."  By October 2013 letter, VA requested that the Veteran return a signed authorization form specific to "Ohio Health Riverside Methodist Hospital" but the Veteran did not comply with the request.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (Veteran cannot passively wait for help from VA).  Thus, VA is not required to provide any more assistance to him with regard to these private records, as he did not complete and return the required authorization form, or otherwise provide the information that was requested of him in October 2013.  38 U.S.C.A. § 5102(a).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in January 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left upper extremity radiculopathy as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  The Board acknowledges that such examination was conducted over four years ago; however, additional medical evidence, including examinations conducted in conjunction with unrelated claims in August 2010 and April 2013 as well as treatment records dated through May 2014 that adequately addresses the level of impairment of his cervical radiculopathy of the left upper extremity  since the last examination are of record.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the August 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned noted the issue adjudicated below.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left upper extremity radiculopathy disorder was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any outstanding evidence relevant to the claim.  In fact, as indicated previously, all obtainable evidence necessary for a fair adjudication of the claim has previously been associated with the record.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's service treatment records show that he was involved in a motor vehicle accident in November 1968 resulting in cervical root injury, C-5 and 6.  He subsequently developed pain in his left shoulder due to the C5-6 injury.  By rating decision dated in March 2005, the RO granted service connection for cervical radiculopathy of the left upper extremity, and assigned a 20 percent disability rating, also effective April 20, 2004.  The Veteran submitted a claim for an increased rating for such radiculopathy in December 2009.  By rating decision dated in July 2010, the RO increased the Veteran's disability rating for cervical radiculopathy of the left upper extremity to 30 percent disabling effective July 27, 2009, the date of a VA treatment record wherein the Veteran reported worsening of left arm symptoms with loosening grip and constant numbness.

During the January 2010 VA examination, the Veteran reported an onset of neck pain in 1968 after being involved in a motor vehicle accident when he was hit in the neck by an overhead concrete structure.  Several weeks later, he developed severe pain in the neck radiating to the left upper extremity.  He denied both surgery and injections.  His pain was constant.  It radiated to the left upper extremity going down to the fingers going down the posterior aspect of the arm.  He did not use a sling or a brace for either the neck or the left upper extremity.  He was, reportedly, right handed.  He took Cyclobenzaprine, Acetaminophen, Ranitidine, and Naprosyn for the pain and to sleep.  He also experienced numbness in the left upper extremity going down to the second and third fingers and the fourth and fifth fingers with some degree of numbness in the left upper extremity, which was constant.  He denied physician-prescribed bed rest in the last year.  With regard to functional limitations at work and with activities of daily living, it was noted that the Veteran was unable to lift more than a grocery bag and, with the left upper extremity, he was unable to lift more than a small grocery bag.  He was working part-time designing computer software.  His last full time job was in 2008.  Part of the reason he had to change to part-time was because he was having difficulty sitting at the computer and doing computer work because of the neck and arm condition.  He had not missed any workdays in the last year because he was able to schedule around his neck and left arm condition.  The pain was at the same level except when he got flares and that was three to four times per week.  The pain would last four hours and he was unable to participate in any physical activity.  The pain would then be more severe than usual for the remainder of the day and he would have to slow his physical activity with the rest of that pain episode.  He underwent MRI (magnetic resonance imaging) in September 2009 which showed stenosis in the midcervical area with neuroforaminal stenosis and left-sided facet arthropathy.  He had not been hospitalized or to the emergency room in the last year for his neck or arm.  He saw his primary care doctor for these conditions once per year and saw a neurologist two times per year.  At the time of the examination, he was undergoing physical therapy for his neck and his left upper extremity radiculopathy.  

On physical examination, strength in the left upper extremity in the flexors and extensors was 4/5.  Grip strength was 2/5.  Sensation was decreased to the left upper extremity in all planes.  Brachal reflexes were 2+.  There was no atrophy noted in the muscles and there was no pain on range of motion or flare-ups on any of the joints and such had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays of the cervical spine were ordered and the impression was multilevel degenerative disk disease with spondylosis and left upper extremity radiculopathy, moderate.
	
The August 2010 VA examination primarily pertains to the Veteran's left wrist and lumbar spine, but does include findings specific to the left upper extremity.  Specifically, on physical examination, the Veteran had decreased sensation in the left upper extremity.  Strength was 4/5 for the left extremity.  There was no atrophy in the musculature and there was good muscle tone.  Again, it was noted that the Veteran was right handed.  

During the April 2013 peripheral nerves examination, the examiner reviewed the record and continued a diagnosis of peripheral neuropathy of the left upper extremity.  It was noted that the Veteran was right hand dominant.  It was noted that the Veteran had symptoms attributable to a peripheral nerve condition, specifically, constant and severe pain in the left upper extremity.  There was also severe paresthesias and/or dysesthesias and moderate numbness of the left upper extremity.  

On muscle strength testing, the Veteran had 4/5 (active movement against some resistance) on elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch(thumb to index finger) of the left upper extremity.  There was no muscle atrophy.  Reflex examination 0 (absent) for both biceps and brachioradialis as well as 1+ (hypoactive) for the triceps on the left.  Sensory examination was normal for the shoulder area (C5) but decreased for the inner/outer forearm (C6/T1) a hand/fingers (C6-8) on the left.  There were no trophic changes and the Veteran's gait was normal.  The radial, median, muscultaneous, circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves were normal, but there was mild incomplete paralysis of the left ulnar nerve.  

It was noted that there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no scars related to the left upper extremity disorder and no other pertinent physical findings, complications, conditions, signs or symptoms.  EMG (electromyography) studies had not been performed and there were no other significant diagnostic test findings and/or results.  The examiner stated that the Veteran's peripheral nerve condition did not impact his ability to work.   

Also of record are private treatment records dated through June 2013 and VA treatment records dated through May 2014, which show treatment for the Veteran's cervical spine radiculopathy.  Notably, the nature of the Veteran's disability as described in these records is consistent with the examination findings noted above.  

The Veteran's cervical radiculopathy of the left upper extremity is rated under 38 C.F.R. § 4.71a, DC 8511.  This rating represents moderate incomplete paralysis of the middle radicular nerve.  See 38 C.F.R. § 4.124a, DC 8511.

DC 8511 provide the rating criteria for paralysis of the middle radicular group, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of the those nerves, which is rated as 60 percent disabling for the minor arm, contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, and the complete loss of abduction and rotation of the arm, flexion of the elbow, and complete loss or severe limitation of extension of the wrist.  Disability ratings of 20, 30, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the minor arm.  38 C.F.R. § 4.124a, DC 8511.  

However, the Board is puzzled by the use of DC 8511 to rate the Veteran's left upper extremity radiculopathy as, according to the April 2013 VA examination, such affects the ulnar nerve, not the middle radicular group nerve.  

DC 8516 pertains to the ulnar nerve.  Under DC 8516, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a rating of 20 percent; severe incomplete paralysis warrants a 30 percent rating; and a maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve, which is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

On review of the evidence, the Board finds that the Veteran's left upper extremity radiculopathy has been no more than moderate in nature throughout the pendency of this claim.  Significantly, moderate incomplete paralysis of the ulnar nerve warrants a 20 percent disability rating under DC 8516, but moderate incomplete paralysis of the middle radicular group warrants a 30 percent under DC 8511.  As above, the Board is puzzled by the use of DC 8511 to rate the Veteran's left upper extremity radiculopathy as, according to the April 2013 peripheral nerves VA examination, the Veteran's left upper extremity radiculopathy affects the ulnar nerve, not the middle radicular group nerve.  However, the RO has assigned the Veteran a 30 percent disability rating for his left upper extremity neurological disorder and the Board will not adjust that award to the Veteran's detriment.

Significantly, the Board finds that there is no evidence of severe incomplete or complete paralysis paralysis of either the Veteran's ulnar nerve or the middle radicular group.  Significantly, during the April 2013 VA examination, the examiner found that the Veteran experienced incomplete paralysis of the left ulnar nerve which was "mild."  During the January 2010 VA examination, left upper extremity strength in the flexors and extensors was 4/5.  Grip strength was 2/5.  Sensation was decreased to the left upper extremity in all planes, normal to the right upper extremity.  Brachal reflexes were 2+.  There was no atrophy noted in the muscles and there was no pain on range of motion or flare-ups on any of the above joints except stated above and all above joints had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  During the August 2010 VA examination, the Veteran had decreased sensation in the left upper extremity.  Strength was 4/5 for the left extremity.  There was no atrophy in the musculature and there was good muscle tone.  

As above, during the April 2013 VA examination, it was noted that the Veteran had 4/5 (active movement against some resistance) on elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger) of the left upper extremity.  There was no muscle atrophy.  Reflex examination 0 (absent) for both biceps and brachioradialis as well as 1+ (hypoactive) for the triceps on the left.  Sensory examination was normal for the shoulder area (C5) but decreased for the inner/outer forearm (C6/T1) a hand/fingers (C6-8) on the left.  There were no trophic changes and the Veteran's gait was normal.  The radial, median, muscultaneous, circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves were normal but there was mild incomplete paralysis of the left ulnar nerve.  While the April 2013 VA examiner wrote that there was severe paresthesias and/or dysesthesias and moderate numbness of the left upper extremity, the examiner ultimately concluded that the Veteran experienced "mild" incomplete paralysis of the left ulnar nerve.  

When considering the relative severity and degree of impaired function of the Veteran's neurological impairment of the left upper extremity, the Board finds that the Veteran's symptoms of incomplete paralysis of the left ulnar nerve do not meet, or more closely approximate, the criteria for "moderate" incomplete paralysis, "severe" incomplete paralysis, or "complete" paralysis.

On review of the lay and medical evidence of record, the Board finds no aspects of impairment of the ulnar and/or middle radicular group nerves which have not been relied upon to support the 30 percent rating assigned for ulnar nerve injury under DC 8516 or middle radicular group injury under DC 8511.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. 
§ 4.14.    

In so deciding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran and his spouse are credible and consistent with the evidentiary record.  Notably, the Veteran has denied significant functional impairment of his left upper extremity.  In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran as these examiners have greater training and expertise than the Veteran in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of left upper extremity peripheral neuropathy to warrant a rating greater than 30.     

The Board has also considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left upper extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left upper extremity radiculopathy, and notes that his lay testimony, as well as that of his spouse, is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for his service-connected left upper extremity radiculopathy.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matter he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left upper extremity radiculopathy at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to cervical radiculopathy of the left upper extremity, the Veteran is in receipt of service connection degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, PTSD, and radiculopathy of the left lower extremity.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for cervical radiculopathy of the left upper extremity is the only increased rating claim to be adjudicated at this time, that is the only disability that must be considered in the extraschedular analysis.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left upper extremity radiculopathy with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his neurological disorder of the left arm, which includes pain, decreased sensation, and motor function as well as the functional impairment resulting from such symptoms, either singularly or in combination.  There are no additional symptoms of the Veteran's service-connected disability to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left upper extremity radiculopathy at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, although a claim for a TDIU may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447   (2009)).  In this case, the evidence reflects that the Veteran has been unemployed since 2008, claimed to be due, in part, to his service-connected disabilities.  However, during the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in an October 2010 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his left upper extremity radiculopathy.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 30 percent for cervical radiculopathy of the left upper extremity is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's cervical spine disability, the most recent VA examination is dated in January 2010.  A June 2010 deferred rating decision notes that the January 2010 VA examiner provided two different degrees of lateral flexion for the right and left but did not provide range of motion findings for right and left rotation and an addendum opinion was requested for the cervical range of motion.  Unfortunately, the January 2010 addendum does not provide range of motion findings for right and/or left cervical rotation.  Furthermore, there are is no other medical report that provides such findings.  Significantly, a November 2012 VA treatment record shows a limitation of cervical rotation, specifically, that the Veteran had 50 percent rotation to the right and less than 10 degrees to the left with pain.  However, this report does not provide specific rotation findings.  As such, on remand, the Veteran should be afforded a VA spine examination which explicitly notes the Veteran's range of motion of the cervical spine in all movements, including right and left cervical rotation.  

As relevant to the Veteran's PTSD claim, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in June 2011.  However, since such time, he has alleged an increase in his PTSD symptomatology.  Specifically, during the June 2014 Board hearing the Veteran reported that he had experienced an increase in psychiatric symptoms since his most recent VA psychiatric examination in 2011 such as being alone more, experiencing more nightmares, sleeping less, and failure in maintaining personal hygiene.   Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the June 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's claim for service connection for a left wrist disorder, in a January 2010 statement, the Veteran stated that his left wrist problems began after his November 1968 in-service motor vehicle accident and that the pain started in the neck, radiated to the left shoulder, and ended in his left wrist.  The Veteran was afforded a VA joints examination in August 2010 and was diagnosed with moderate left wrist osteoarthritis.  The examiner reviewed the record and noted that there were no complaints regarding the Veteran's left wrist at the time of the in-service motor vehicle accident in 1968.  As such, the examiner opined that the Veteran's current left wrist osteoarthritis was not likely related to his motor vehicle accident in 1968.  Unfortunately, the August 2010 VA examiner failed to opine whether the Veteran's left wrist disorder was related to any other aspect of his military service, to include whether the left wrist problems began shortly after the 1968 motor vehicle accident, similar to the left upper extremity radiculopathy.  The examiner also failed to opine whether the Veteran's left wrist disorder is secondary to, or aggravated by, his service-connected cervical spine disorders.  Therefore, an addendum opinion is required to assess the etiology of the Veteran's left wrist disorder.  

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary service connection aspect of his claim for service connection for osteoarthritis of the left wrist.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Finally, the most recent VA treatment records in the file are dated in May 2014 and the most recent private treatment records in the file are dated in June 2013.  As such, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders and, thereafter, all identified treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left wrist disorder as secondary to service-connected degenerative disc disease of the cervical spine and/or cervical radiculopathy of the left upper extremity.

2. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders and, thereafter, all identified treatment records should be obtained. 

For private records, secure any necessary authorization forms from the Veteran.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the record, the Veteran should be afforded appropriate VA examination to determine the current nature and severity of his degenerative disc disease of the cervical spine.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Specifically, the examiner should indicate the nature and severity of all manifestations of the cervical spine disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire cervical spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected cervical spine disability is manifested by any neurological impairment other than radiculopathy of the left upper extremity, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his neck disability. The examiner should also specifically address whether such disability results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.

The examiner should also address the functional impact the Veteran's cervical spine disability has on his daily life and employment. 

A rationale for all opinions offered should be provided.

4. After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability.  All opinions expressed should be accompanied by supporting rationale. 

5. Return the record to the VA examiner who conducted the Veteran's August 2010 VA joints examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to: 

(a) whether it is at least as likely as not that the Veteran's left wrist disorder, diagnosed as osteoarthritis, is related to any aspect of his military service, to include his in-service motor vehicle accident.  The examiner should consider whether the left wrist problems began shortly after the 1968 motor vehicle accident, but are, in fact, due to such accident.
	
(b) whether it is at least as likely as not that the Veteran's left wrist osteoarthritis is caused OR aggravated (i.e., permanently increased in severity) by his service-connected degenerative disc disease of the cervical spine and/or cervical radiculopathy of the left upper extremity? 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his left wrist disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


